FILED
                              NOT FOR PUBLICATION                           NOV 29 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SUSI LO,                                         No. 11-73204

               Petitioner,                       Agency No. A088-320-499

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Susi Lo, a native and citizen of Indonesia, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence factual findings, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for

review.

      Even if Lo’s testimony was credible, substantial evidence supports the

agency’s finding that Lo failed to establish she suffered harm rising to the level of

past persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019 (9th Cir. 2006)

(persecution “does not include every sort of treatment our society regards as

offensive.”) (internal quotations omitted). Substantial evidence also supports the

finding that, even under a disfavored group analysis, Lo has not shown sufficient

individualized risk to establish a well-founded fear of future persecution. See

Halim v. Holder, 590 F.3d 971, 977-79 (9th Cir. 2009); cf. Sael v. Ashcroft, 386
F.3d 922, 927-29 (9th Cir. 2004). Accordingly, Lo’s asylum claim fails.

      Because Lo failed to meet the lower burden of proof for asylum, it follows

that she has not met the higher standard for withholding of removal. See Zehatye,
453 F.3d at 1190.

      Finally, Lo did not challenge the agency’s denial of her CAT claim. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived).

      PETITION FOR REVIEW DENIED.


                                           2                                    11-73204